DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows (claim 12, line 10, change “an” to “the” because “an adhesive layer” has been recited in claim 11): 
Claim 12. (Examiner’s Amendment) The method according to claim 11, wherein …
…
providing and bonding a transition blank to the second surface of the IC chip by the 
dicing the transition blank.
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on December 17th, 2021, has been entered. 
Upon entrance of the Amendment, claims 3-5, 8, 9, 12, 13, and 18 were amended, claim 10 was cancelled, and claims 21-22 were added. Claims 1-9 and 11-22 are currently pending. 
Claims 3-5, 9, 12-15, and 18-20 were rejected under 35 U.S.C. 112(b) as being indefinite. The rejected claims have been amended. The rejections of claims 3-5, 9, 12-15, and 18-20 under 35 U.S.C. 112(b) have been overcome and are withdrawn.
Response to Arguments
Applicant’s arguments, filed on December 17th, 2021, have been fully considered and are persuasive.  
Reasons for Allowance
Claims 1-9 and 11-22 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claim 1 has been amended to include the features of former allowable claim 10. The reasons for allowance of former claim 10 were indicated in the previous Office Action.
Claim 11 has been amended to include the features of former allowable claim 10. The reasons for allowance of former claim 10 were indicated in the previous Office Action. Former claim 10 was not dependent from former claim 11, however, the prior art fails to anticipate or render obvious the limitations including the limitations recited in former claim 10 in combination with the limitations recited in former claim 11.
Claim 16 has been amended to include the features of former allowable claim 10. The reasons for allowance of former claim 10 were indicated in the previous Office Action. Former claim 10 was not dependent from former claim 16, however, the prior art fails to anticipate or render obvious the limitations including the limitations recited in former claim 10 in combination with the limitations recited in former claim 16.
Claims 2-9, 12-15, and 17-22 are dependent from the allowable claims, thus they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828